*447In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Nassau County (McCabe, J.), entered October 13, 1993, which, inter alia, failed to equitably distribute a portion of the plaintiffs pension to her as marital property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Although a pension is normally subject to equitable distribution, the defendant failed to request that the Supreme Court award her a portion of the plaintiffs pension, and no evidence was offered with regard to the plaintiffs pension. Under these circumstances, the Supreme Court properly declined to distribute a portion of the plaintiffs pension to the defendant (see LeVigne v LeVigne, 220 AD2d 561, 562 [1995]; see also Cleary v Cleary, 171 AD2d 1076 [1991]; Del Gado v Del Gado, 129 AD2d 426 [1987]; Michalek v Michalek, 114 AD2d 655 [1985]).
The parties’ remaining contentions either are without merit or need not be reached in light of our determination. Florio, J.P., Adams, Luciano and Skelos, JJ, concur.